Citation Nr: 1743621	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-14 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease, left knee, (claimed as bilateral knee condition left knee disability).

2.  Entitlement to service connection for degenerative joint disease, right knee, (and claimed as bilateral knee condition), to include as secondary to left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. 20.900(c) ("advanced age" is defined as 75 or more years of age).

The Veteran had service from February 1954 to June 1954. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila Philippines.

The Veteran died on October [redacted], 2016.  In December 2016, VA received a request for substitution of the appellant with respect to the claims pending and unadjudicated at the time of the Veteran's death.  The RO issued a Memorandum and granted the appellant's request for substitution in April 2017.  A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121A (West 2015).  The appellant is his surviving spouse.  As the substituted claimant, the appellant may proceed in furtherance of these identified claims that were still pending at the time of the Veteran's death, and has the same rights to submit additional evidence as did the Veteran.

The claims discussed herein have been certified to the Board for adjudication based upon substitution of the Appellant as the claimant.  The Board finds that a claim for entitlement to service connection for degenerative joint disease, left knee and entitlement to service connection for degenerative right knee were pending and unadjudicated at the time of the Veteran's death.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleged his knees were injured in service when he jumped into a ditch during basic training.

Right Knee Disability

When the Veteran entered service, no disabilities were noted on his military entrance examination records.  In March 1954, a month after service, he was admitted to the hospital complaining of pain and swelling to his right knee.  At the time he was diagnosed with acute bursitis of the prepatella.  He was given treatment and ordered to have limited activity.  The Veteran told the examiner that he had suffered a knee injury in a motor cycle accident 2 years prior to his entry into the Marine Corps, a note was made on the treatment record as to the Veteran's motorcycle accident.  (Veteran's service treatment records (STRs) March- June 1954).

In May 1954, the Veteran was diagnosed with Synovitis of the right knee, which was indicated as chronic.  Generalized swelling of the knee most marked in the infra patella region and complaints of worsening pain with exercise was reported.  The previous diagnosis from March of acute bursitis of the prepatella was deemed to be in error. 

The Veteran was referred to the medical review board to determine whether or not he was able to continue in the service.  Upon review by the medical board, the Veteran was discharged from the military as having a "non-acceptable defect " upon entry into the service as a result of his continuous knee issues.  The medical review board opined that there was no evidence to indicate any permanent aggravation of his condition during his short period of military service.  (Report of Board of Medical, U.S. Naval Hospital, Beaufort, SC May 24, 1954).  No rationale was provided for this decision.

Prior to his death, the Veteran was afforded a VA examination in June 2014.   During that examination, the Veteran was diagnosed with "advanced tricompartment osteoarthritis of both knees, right more advanced than left with a bipartite patella versus prior patellar injury."  With respect to service connection, the examiner determined that there was no evidence of aggravation of the Veteran's knee condition during service.  Specifically, the examiner stated, "there is no evidence that it was aggravated beyond the natural progression of the disease by service."

As indicated, no injuries or disabilities were noted on the Veteran's entrance examination.  There was no indication of a past motorcycle accident recorded.  A veteran is presumed to be sound upon entry into the service.  Under this statutory presumption, except for defects, infirmities or disorders noted on an entrance examination, every veteran is generally presumed to have been in sound condition when examined, accepted and enrolled for service.  See 38 U.S.C.A. § 1111.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The opinion of the medical board that the Veteran was unfit upon entry is not sufficient to rebut the presumption as the opinion provides no rationale, and is therefore of limited probative value.  See Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).  To be considered probative, the report of the medical board is required to have sound reasoning.  See Nieves-Rodriquez v. Peake, 22 Vet. App 295 (2008).  In this instance the medical board merely indicated that the Veteran's injury did not occur in the line of duty, existed prior to enlistment, and was not aggravated by service.  No rationale was provided, particularly with regard to the changed diagnosis from an acute condition of the prepatella to a chronic condition of the infra patella.  No determination was made as why the injury was considered preexisting, other than the Veteran's statement that he had been in a motorcycle accident prior to entry to service.  As noted in Horn, such evidence falls "woefully short of clear and unmistakable evidence."  Horn. 25 Vet. App. at 240.

In this regard, the VA examiner's opinion, which relied on the medical review board opinion is also inadequate, as it considers the Veteran's disability as preexisting and deals solely with the issue of aggravation.  Once VA undertakes the effort to provide an examination, it must provide an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the presumption of soundness has not been rebutted by clear and unmistakable evidence, an opinion is required as to the etiology of the Veteran's right knee condition.  The examiner should provide an opinion and whether it was caused or aggravated by service.  See Allen v. Brown, 7 Vet. App.439 (1995); 38 C.F.R § 3.310.

Left Knee Disability

With respect to his left knee, an opinion is required in order to determine whether or not there is sufficient evidence of a causal relationship between the Veterans' left knee disability and his military service.

The VA examiner determined, "The veteran's left knee condition is mostly likely related to the natural process of aging and compensatory loading of the veteran's non-SC right knee condition."  The examiner opined that it was less likely than not that the Veteran's claimed in-service injury was related to his military service.  The examiner should determine whether or not the Veteran's left knee disability was caused by service.

Accordingly, the case is REMANDED for the following action:

1.  As the Veteran is deceased, the RO should provide the claims file to the examiner for review.  Upon reviewing the file, the examiner should provide an independent assessment based on reported symptoms and available evidence with regard to whether or not the Veteran's knee disabilities were caused or aggravated by service.

With Respect to the Right Knee

The examiner should opine: 

Whether there is clear and unmistakable evidence that the Veteran's right knee disability pre-existed his entrance to service?  An explanation should include reference to the difference in prepatellar region vs infra patella regions.

(b) If there is clear and unmistakable evidence that the Veteran's right knee disability pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing right knee disability was not aggravated during service. 

If there was an increase in the severity of the Veteran's right knee disability during service, the examiner should then offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(c) If there is no clear and unmistakable evidence that the right knee disability pre-existed service, then the examiner is asked whether it is at least as likely as not that the right knee disability is directly related to service, to include whether the Veteran's right knee disability had its onset within one year of the Veteran's service discharge (and if so, please describe the manifestations). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

With Respect to the Left Knee

2.  Whether it is it at least as likely as not (a 50 percent or greater degree of probability) that the Veteran's 
left knee disability: 

(a) had its onset in service or is related to
service, or 

(b)Whether it is at least as likely as not (50 percent or greater probability) that his left knee disability was caused by his right knee condition.

(c) Whether it is at least as likely as not (50 percent or greater probability) that his left knee disability condition was aggravated (meaning chronically worsened) by his chronic right knee condition. 

If so, please state, to the extent possible, the baseline level of severity of the left knee condition before the onset of aggravation.

3.  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.   

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action, and any other  development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

